 Case 20-12225-elf   Doc 31   Filed 07/28/20 Entered 07/28/20 09:45:29   Desc Main
                              Document Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                         ;Chapter 7
           ANTONIE S. WILLIAMS
           ARELIS A PIZARRO-ra.LlAMS

                       Debtor(s:              ;Bankruptcy No\20~12225

STIPULATION TO EXTEND TIME TO FILE TRUSTEES COMPLAINT OBJECTING
   TO DISCHARGE AMD TIME TO MOVE FOR DISMISSAL (OR CONVERSIONl


      AND NOW/ this 22nd of July/ 2020, it is hereby agreed, and .
stipulated between the Trustee/ Robert H* Kolber, Esquire/
Chapter 7 Trustee/ and Counsel, Brad J\ Sadek/ Esquire^ as
follOWiS:

           1. The current deadline for Trustee and any party in
interest to file a Complaint Objecting to Discharge and Time to
Move for Dismissal (or Conversion) is August Q, 2020.

           2, The parties hereby agrees that the Trustee^ and any
parties in interest including the U.S. Trustee shall have until
October 1, 2020 lo file a Complaint Objecting to Discharge
and/or filing a Motion to Dismiss (or Convert) pursuant to 11
U.S.C. Section 707 (b). Debtor^s attorney certifies that ^se has
specific authority from the Debtor to enter into this
Stipulation.




Robert H. Holber/ Esquire<                      :T~Esquire
Chapter 7 Trustee                  Counsel for Debtor


                                   QRD^R

     AND NOW, this 28th day of July
                                / 2020, IT IS HEREBY
ORDERED that the above Stipulation be approved and made an Oder
of this Court with full force and effect thereof.



                                        Eric L- Frank
                                        United States Bankruptcy Judge
